Citation Nr: 0424869	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  03-29 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico




THE ISSUE

Entitlement to special monthly pension benefits based on the 
need for regular aid and attendance or on housebound status.




ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 






INTRODUCTION

The veteran had active service from May 1952 to May 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from RO rating decisions which denied special monthly 
pension benefits based on the need for regular aid and 
attendance or on housebound status. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is entitled to special monthly 
pension benefits based on a need for regular aid and 
attendance or on housebound status.  He receives pension 
benefits based on his non service-connected disabilities, 
including chronic obstructive pulmonary disease, 
sensorineural hearing loss, degenerative joint disease of the 
upper extremities, peripheral neuropathy of the legs, 
peripheral vascular disease of the legs, degenerative joint 
disease of the knees, hypothyroidism, arterial hypertension, 
dysthymia, and Raynaud's disease.

An increased rate of pension (special monthly pension) is 
payable to a veteran by reason of the need for aid and 
attendance.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.351(a)(1).  
Need for aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  38 C.F.R. § 3.351(b).  A veteran will be 
considered in need of regular aid and attendance if he or 
she:  (1) is blind or so nearly blind as to have corrected 
visual acuity of 5/200, or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  38 C.F.R. § 3.351(c).

The following will be considered in determining the need for 
regular aid and attendance:  the inability of a claimant to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; the frequent need for adjustment of any 
special prosthetic or orthopedic appliances which cannot be 
done without aid; the inability to feed himself through loss 
of coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
physical or mental incapacity that requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  Being 
"bedridden" is a proper basis for the determination.  For the 
purpose of this paragraph, "bedridden" is that condition 
which, through its essential character, actually requires 
that a claimant remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  It is not 
required that all of the disabling conditions enumerated in 
this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions that a 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that a veteran is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  Determinations that a veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that his condition 
is such as would require him to be in bed.  They must be 
based on the actual requirement of personal assistance from 
others.  38 C.F.R. § 3.352(a).

Additionally, special monthly pension at the housebound rate 
is payable if a veteran has a single permanent disability 
rated as 100 percent under the Schedule for Rating 
Disabilities and has either:  (1) additional disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the permanent disability rated as 100 
percent disabling and involving different anatomical segments 
or bodily systems or, (2) is "permanently housebound" by 
reason of disability or disabilities; this latter requirement 
is met when the veteran is substantially confined to his 
dwelling and immediate premises or, if institutionalized, to 
the ward or clinical areas, and it is reasonably certain that 
the disability or disabilities and resultant confinement will 
continue throughout his lifetime.  See 38 U.S.C.A. §§ 
1502(c), 1521(e); 38 C.F.R. § 3.351(d)(1), (2).


The record reflects that the veteran underwent VA 
examinations in September 2001 and January 2003.  He then 
submitted a November 2003 examination report from a private 
doctor, Dr. Diana de la Paz, who indicated that the veteran 
was unable to walk for more than a few steps or to stand due 
to bilateral pedal pain.  Dr. de la Paz noted that the 
veteran needed assistance from family members for 
transportation, in order to leave the house, in preparing his 
meals, and in securing a safe home environment.  While it was 
noted that the veteran's physical condition had significantly 
deteriorated since the 2001 VA examination, there is no 
mention of the veteran's VA examination in January 2003.  The 
Board notes, however, that the November 2003 private 
examination report appears to present a more dire disability 
picture than that presented in the January 2003 VA 
examination.  Thus, a more comprehensive VA examination is 
necessary in order to evaluate all of the veteran's 
disabilities and address the specific criteria required to 
establish entitlement to special monthly pension.  Following 
completion of this examination, the RO should review all of 
the relevant evidence of record to determine whether any of 
the specific criteria for an award of special monthly pension 
are met, to include reevaluating the ratings for each 
disability.  

The veteran has reported he received medical treatment at the 
San Juan VA Medical Center (VAMC) and the Arecibo VA Clinic.  
The record reflects that treatment records have been obtained 
from these facilities through May 2003 only.  The RO should 
obtain any current treatment records for the veteran from 
these facilities.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
submit the names and addresses of all 
health care providers, VA or private, who 
have treated him since May 2003.  The RO 
should request copies of any previously 
unobtained medical records for 
association with the claims folder.  This 
should specifically include current 
treatment records from the San Juan VAMC 
and the Arecibo VA Clinic.

2.  The RO should schedule the veteran 
for a comprehensive general medical 
examination, and any specialist 
examination(s) deemed warranted, to 
determine the current severity of his 
disabilities (COPD, sensorineural hearing 
loss, degenerative joint disease of the 
upper extremities, peripheral neuropathy 
of the legs, peripheral vascular disease 
of the legs, degenerative joint disease 
of the knees, hypothyroidism, arterial 
hypertension, dysthymia, and Raynaud's 
disease) and their effect on his ability 
to leave his home and to care for his 
basic needs without the aid of others.  
Any other physical or mental disability 
raised by the veteran should also be 
considered.  The RO should provide the 
examiner(s) with the claims file, and the 
examiner(s) must review the claims file 
in conjunction with the examination.  All 
indicated studies should be performed.  
The examiner should render an opinion as 
to whether the combined effect of all the 
veteran's identifiable disabilities 
renders the veteran:  (1) unable to dress 
and undress; (2) unable to keep himself 
clean and presentable; (3) unable to feed 
himself through loss of coordination of 
upper extremities or through extreme 
weakness; (4) unable to attend to the 
wants of nature; (5) unable to physically 
or mentally protect himself from hazards 
or dangers incident to his daily 
environment.  The examiner should also 
indicate if there is frequent need of 
adjustment of any special prosthetic or 
orthopedic appliances, which by reason of 
the particular disability cannot be done 
without aid. The examiner should 
determine whether the veteran is 
helpless, or nearly so helpless as to 
require the regular aid and assistance of 
another person.

3.  The RO should then review the 
evidence of record and adjudicate the 
claim.  If the decision remains adverse 
to the veteran, he should be furnished a 
Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claim including the 
applicable legal authority (including the 
VCAA), and afforded a reasonable period 
of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


